Title: To George Washington from Henry Voigt, 13 April 1792
From: Voigt, Henry
To: Washington, George



Philadia April 13th 1792.

The Petition of Henry Voigt of the City of Philadelphia Clock and Watchmaker Humbly sheweth
Your Petitioner begs leave to represent to Your Excellency that he is well acquainted with all the different parts for Coining of Money—that he in his Younger days for several Years worked in the Mint of Saxe Gotha in Germany and has gone through all the various Branches belonging to the same—that he not only knows how to use every Engine belonging to a Mint, but is able to make every one himself in all its parts Compleat (except engraving the Dies)—and even has made some Improvements in the Machinery whereby a Considerable Expence was saved.
Your Petitioner further begs leave to represent that in the late Revolution from a Zeal to serve his Country in her distress, he manufactored Gears and Gunlocks for the Army of the United States—and erected and Carried on a Wire Manufactory to accomodate his Country with that Article for making Wool and Cotton Cards—and introducing several useful Machines for the purpose of expediting manufactoring of Cards—but that when Importation took place Your petitioner’s Manufactory was ruined

and reduced him to straightened Circumstances from a state of Contentment and easy living.
These Circumstances have emboldened Your Petitioner hereby to solicit Your Excellency to appoint him to an Office in the Mint of the United States.
Your Petitioner from a Conviction of giving Satisfaction humbly solicits Your Excellency to appoint him Chief Coiner of the Mint of the United States. And as in Duty bound will ever pray &ca

Henry Voigt

